Case 8:19-cv-02612-MSS-SPF Document 34 Filed 01/15/20 Page 1 of 3 PageID 311



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

KELVIN DANIELS, individually and on
behalf of all those similarly situated,

       Plaintiff,

v.                                                         Case No: 8:19-cv-2612-T-35SPF

GOVERNMENT EMPLOYEES
INSURANCE COMPANY,

       Defendant.


                                           ORDER

       THIS CAUSE comes before the Court for consideration of the Motion to Transfer

filed by Plaintiff Kelvin Daniels, (Dkt. 21), and the Response in opposition thereto filed by

Defendant Government Employees Insurance Company (“GEICO”). (Dkt. 24) Upon

consideration of all relevant filings, case law, and being otherwise fully advised, the Court

DENIES Plaintiff’s Motion to Transfer. (Dkt. 21)

       Plaintiff filed this class action against Defendant in state court concerning what it

claims was GEICO’s payments to total-loss insureds pursuant to its Policy’s promise to

pay the actual cash value of the insured vehicle in the event of a total-loss. (Dkt. 1) Plaintiff

filed the instant Motion on November 26, 2019 seeking to transfer this action to the

Honorable Judge Paul Byron in the Orlando Division who is currently presiding over a

related case styled as Jones v. Government Employees Ins. Co., 6:17-cv-891-Orl-40LRH,

2019 WL 1490703 (April 04, 2019 M.D. Fla.) (“Jones Action”). The Jones Action, which

was filed on May 17, 2017, also involves a class action claim filed against GEICO, as well

as an additional GEICO entity, and seeks some of the same relief sought in this case —
Case 8:19-cv-02612-MSS-SPF Document 34 Filed 01/15/20 Page 2 of 3 PageID 312



specifically, recovery for mandatory title and license plate transfer fees on first-party total

loss auto insurance claims. See Jones Action at Docket No. 1. The Parties agree,

however, that the Jones Action addresses only a subset of the claims asserted in this

action. 1 (Dkts. 32, 33)

          Plaintiff asserts that the first-filed rule applies in this case, and thus, this case must

be transferred to Judge Byron. (Dkt. 21) The first-filed rule provides that “[w]here two

actions involving overlapping issues and parties are pending in two federal courts, there

is a strong presumption across the federal circuits that favors the forum of the first-filed

suit.” Manuel v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005); see also

Collegiate Licensing Co. v. Am. Cas. Co. of Reading, 713 F.3d 71, 78 (11th Cir. 2013).

Plaintiff contends that although the Jones Action does not cover all the issues asserted

in the later-filed case, the cases have a common Defendant, raise overlapping issues,

and “contain substantially overlapping class definitions.” (Dkt. 21 at 2–5)

          In its brief Response, GEICO contends that transfer under the first-filed rule is not

“appropriate where, as in this case, the two subject cases are pending in the same court.”

(Dkt. 24) In the Reply, Plaintiff is adamant that the first filed rule extends to cases pending

in the same District. (Dkt. 30)


1
    In this action Plaintiff seeks:
          a declaratory judgment that: (1) GEICO’s use of the CCC system violates Fla. Stat.
          § 626.9743(5) and breaches her insurance policy, (2) the policy and the statute
          require GEICO to pay $79.35 in mandatory minimum “title/license fees”(a $75.25
          transfer of title fee (without lien), a $2.50 registration service charge fee, a $0.50
          Florida Real Time Vehicle Information System fee, a $0.10 Emergency Medical
          Services Trust Fund fee, and a $1.00 air pollution control fee); (3) the policy and
          the statute require GEICO to pay “dealer fees”; and (4) the policy and the statute
          do not allow GEICO to take the salvage value of a total loss claim.
(Dkt. 21 (citing Dkt. 1-1 at ¶¶ 34, 76–78)) Plaintiff “also seeks recovery of title/license and dealer
fees, damages caused by GEICO’s use of the CCC System, and damages caused by GEICO’s
taking of salvage values via three counts for breach of contract.” (Id. at ¶¶ 80–92)


                                                    2
Case 8:19-cv-02612-MSS-SPF Document 34 Filed 01/15/20 Page 3 of 3 PageID 313



       Local Rule 1.04(b) provides, in pertinent part, that “[i]f cases assigned to different

judges are related because of either a common question of fact or any other prospective

duplication in the prosecution or resolution of the cases, a party may move to transfer any

related case to the judge assigned to the first-filed among the related cases.” See M.D.

Fla. Local Rule 1.04(b). The determination of the issue, however, is vested in the sound

discretion in the Court.

       The Court finds that the Motion should be denied as there are additional issues in

this case not asserted in the Jones Action, which make the cases unrelated. (See e.g.,

Dkt. 32 at 2) Additionally, a review of the docket reveals that the parties in the Jones

Action have settled their dispute and the matter has been administratively closed. Jones

Action at Docket No. 201. The parties concede that the settlement in the Jones Action

does not resolve all the disputes raised in this action.

       Furthermore, venue is proper in Tampa pursuant to the Federal Rules of Civil

Procedure and the local rules of the Middle District of Florida. See 28 U.S.C. § 1391(b);

M.D. Fla. Local Rule 1.02(b)(2) (“All civil proceedings of any kind shall be instituted in that

Division encompassing the county or counties having the greatest nexus with the cause,

giving due regard to the place where the claim arose and the residence or principal place

of business of the parties.”). Accordingly, Plaintiff’s Motion to Transfer, (Dkt. 21), is

DENIED.

       DONE and ORDERED in Tampa, Florida, this 15th day of January, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Person


                                              3
